STATE OF MISSOURI ex rel.                            )
CHOCTAW NATION OF OKLAHOMA,                          )
                                                     )
                          Relator,                   )
                                                     )
        vs.                                          )                 No. SD37148
                                                     )
HONORABLE SCOTT S. SIFFERMAN,                        )                 Filed: October 6, 2021
ASSOCIATE CIRCUIT JUDGE,                             )
                                                     )
                          Respondent.                )

                        ORIGINAL PROCEEDING IN PROHIBITION

PRELIMINARY WRIT OF PROHIBITION MADE PERMANENT

                                         Procedural History

        Child was born in May 2018. Child’s biological father (“B.F.”) is a member of

the Choctaw Indian Nation of Oklahoma (“Choctaw Nation”). 1 There is no indication

Child’s biological mother (“K.F.”) was a member of any Indian tribe.

        Shortly after birth, Child was “remove[d]” due to “emergency circumstances,”

and was placed with Foster Parents on May 9, 2018. The juvenile division of the circuit

court (“juvenile court”) acquired jurisdiction of Child the next day under section

211.031.1(1) concerning abuse and neglect. The protective custody proceeding was

1
 DNA testing reported on February 8, 2019 established B.F. is Child’s biological father with a probability
of paternity equal to 99.9997%.


                                                     1
assigned case number 18LW-JU00074, and Respondent is the judge who was assigned to

preside over that proceeding. Respondent then vested temporary and ultimately full legal

custody of Child in the Children’s Division. 2 The Children’s Division placed Child with

Foster Parents, who are not members of any Indian tribe and are not relatives of Child.

The Children’s Division’s initial permanency goal was reunification with a concurrent

goal of adoption.

           On September 14, 2018, the Choctaw Nation filed a notice of intervention in the

protective custody proceeding under 25 U.S.C. § 1911(c), and Respondent “accept[ed]

and acknowledge[ed]” the intervention. Respondent subsequently entered an order on

April 10, 2020, granting the Choctaw Nation the right to intervene in the protective

custody proceeding under 25 U.S.C. § 1911(c). B.F.’s parental rights to Child were

terminated in March 2021. 3 A paternal cousin (“M.S.”), who is a member of the

Choctaw Nation, contacted the Children’s Division “to request adoptive placement.”

Weekly “[v]irtual visits” between Child and M.S. occurred “since March 2020” through

at least March 9, 2021.

           On Friday, April 3, 2020, the Children’s Division convened an Adoption Staffing

that produced a recommendation that Foster Parents should adopt Child rather than M.S.

Under Section 4.9.3 of the Missouri Department of Social Services Child Welfare

2
 The Children’s Division is “an integral part of the department of social services,” and is the “state
agency” to administer “[c]hild welfare services,” and “[a]ny other duties relating to public assistance and
social services which may be imposed upon the department of social services.” Section 207.010, RSMo
2016. The Children’s Division also has the “power” “[u]pon request, to cooperate with the juvenile court
and furnish social studies and reports to the court with respect to children as to whom adoption, abuse, or
neglect petitions have been filed,” and “[t]o accept for social services and care, homeless, dependent or
neglected children in all counties where legal custody is vested in the children’s division by the juvenile
court where the juvenile court has acquired jurisdiction pursuant to subdivision (1) or (2) of subsection 1 of
section 211.031; provided that prior to legal custody being vested in the children’s division, the children’s
division shall conduct an evaluation of the child . . . . Temporary custody may be placed with the
children’s division while the evaluation is being conducted.” Section 207.020.1(16) and (17), RSMo 2016.
3
    B.F. is in prison for the murder of K.F.


                                                      2
Manual, the Adoption Staffing Team’s recommendation is subject to review by an

independent reviewer for “procedur[al] error” or “bias which precluded consensus from

being reached.” Requests for review must be submitted within three business days of the

recommendation. The independent reviewer must be an experienced and disinterested

member of the Children’s Division staff, and must submit a written response within five

business days “of assignment of the review request.” 4

        On Tuesday, April 7, 2020, M.S. and the Choctaw Nation each submitted a timely

request for review of the Adoption Staffing Team’s recommendation. On April 10, 2020,

the independent reviewer concluded “the case management agency failed to give due

diligence to explore familial placements and take actions to ensure the child’s cousin,

[M.S.] was afforded the opportunity to be considered as an adoptive placement.” On

April 14, 2020, the Children’s Division informed Respondent that “[a]s such, the

adoption staffing decision made on April 3, 2020 has been set aside, and Children’s

Division will complete the necessary relative exploration and associated activities.”

        In early March 2021, M.S. filed a petition in the juvenile court to adopt Child in a

proceeding with case number 21LW-JU00041. Later that month, Foster Parents filed a

petition in the juvenile court to adopt Child in a proceeding with case number 21LW-

JU00053. Both adoption proceedings were assigned to Respondent. On motion of the

Choctaw Nation filed in this protective custody proceeding, Respondent granted the

Choctaw Nation and M.S. the right to intervene in Foster Parents’ adoption proceeding –

on April 3, 2021 in this protective custody proceeding and on April 2 and 23, 2021 in the

Foster Parents’ adoption proceeding. On motion of the Choctaw Nation filed on May 24,


4
 Missouri Department of Social Services Child Welfare Manual (2019), https://dssmanuals.mo.gov/child-
welfare-manual/child-welfare-manual-2019-update/.


                                                  3
2021 in both adoption proceedings for a change of judge as a matter of right, the adoption

proceedings were reassigned to another judge shortly after that date. At a meeting on

March 8, 2021, the Children’s Division “reminded” Foster Parents, M.S., Child’s

guardian ad litem (“GAL”), and representatives of the Choctaw Nation “of the scheduled

adoption staffing coming up on” March 30, 2021.

       Subsequently, on motion by Child’s GAL in May 2021, more than one year after

the Adoption Staffing Team’s nonfinal administrative recommendation on April 3, 2020

that Foster Parents should adopt Child was reviewed administratively and set aside,

Respondent temporarily enjoined the Children’s Division “from moving forward with a

new Adoption Staffing” for Child “pending this Court’s resolution” of the GAL’s motion

to reinstate the Adoption Staffing Team’s prior nonfinal recommendation. On May 26,

2021, Respondent vacated the Children’s Division’s administrative review and set aside

of the Adoption Staffing Team’s prior nonfinal recommendation; ordered that the

recommendation be reinstated; and dissolved its temporary injunction against the

Children’s Division.

       On June 17, 2021, the Choctaw Nation filed a petition requesting a writ of

prohibition ordering Respondent to take no further action in this protective custody

proceeding other than vacating Respondent’s May 26, 2021 order pending resolution of

competing petitions seeking to adopt Child. We issued a preliminary writ of prohibition

on June 29, 2021, “direct[ing] [Respondent] to vacate [his] order of May 26, 2021, and

refrain from taking further action in the internal administrative processes of the

Children’s Division, until further order of this Court.” We now make our preliminary

writ of prohibition permanent.




                                             4
                                  Standard of Review

       As stated by our Supreme Court in State ex rel. St. Charles County v.

Cunningham, 401 S.W.3d 493, 495 (Mo. banc 2013):

       A writ of prohibition is available in the following circumstances: (1) to
       prevent a usurpation of judicial power when the circuit court lacks
       authority or jurisdiction; (2) to remedy an excess of authority, jurisdiction
       or abuse of discretion when the lower court lacks the power to act as
       intended; or (3) when a party may suffer irreparable harm if relief is not
       granted. State ex rel. Houska v. Dickhaner, 323 S.W.3d 29, 32 (Mo. banc
       2010).     “Prohibition may be appropriate to prevent unnecessary,
       inconvenient, and expensive litigation.” Id.

Further, as the Eastern District stated in State ex rel. M.D.K. v. Dolan, 968 S.W.2d 740,

745 (Mo.App. E.D. 1998):

       appellate courts are reluctant to issue the extraordinary writ of prohibition
       except “where a clear right” to it exists. State ex rel. Lahammer v.
       Franklin, 756 S.W.2d 956 (Mo.App. S.D. 1988). Courts “should employ
       the writ judiciously and with great restraint.” Derfelt v. Yocom, 692
       S.W.2d 300, 301 (Mo. banc 1985). A writ should issue only “when the
       facts and circumstances of the particular case demonstrate unequivocally
       that there exists an extreme necessity for preventive action.” Id.

                                        Analysis

       The Choctaw Nation asserts that Respondent exceeded his authority in this

protective custody proceeding when he vacated the Children’s Division’s administrative

review of, and decision to set aside, a nonfinal, administrative recommendation by an

Adoption Staffing Team that Foster Parents should adopt Child, and reinstated the prior

nonfinal recommendation. We agree.

                                        Standing

       In his brief, Respondent argues that the Choctaw Nation does not have standing to

seek this writ of prohibition. On two occasions, Respondent granted the Choctaw Nation

the right to intervene in this protective custody proceeding under 25 U.S.C. § 1911(c),



                                            5
and also granted the Choctaw Nation the right to intervene in Foster Parents’ adoption

proceeding. We see no error in these rulings. The Choctaw Nation has standing to seek

this writ of prohibition.

                            Respondent’s Express or Implied Authority

         The juvenile court:

         “is a legal tribunal limited in its jurisdiction[ 5] by the statute law which
         establishes it.” State v. Taylor, 323 S.W.2d 534, 537 (Mo.App. 1959);
         State ex rel. L.L.B. v. Eiffert, 775 S.W.2d 216, 219 (Mo.App. 1989) (§
         211.031 does not give the juvenile division plenary authority to determine
         custody of children in all circumstances or in all proceedings). While the
         juvenile code is to be liberally construed to promote the interests of
         infants, § 211.011, RSMo 1986, such liberal construction cannot be
         utilized to give the juvenile court jurisdiction and powers not conferred
         upon it by statute. In Interest of M.K.R., 515 S.W.2d 467, 470 (Mo. banc
         1974) (no authority under juvenile code to order sterilization of an infant).

In the Interest of B.L.W., 823 S.W.2d 119, 121-22 (Mo.App. S.D. 1992). The juvenile

court also has by implication the authority necessary to permit it to effectively exercise its

express authority. See Miller v. Russell, 593 S.W.2d 598, 602 (Mo.App. W.D. 1979) (in

the context of determining paternity, stating “Section 211.241 authorizes the court to

summon the child’s parent for inquiry as to financial resources and to order appropriate

contribution to the child’s support. Of necessity, this function may only be performed if

the court by implication is also authorized under the statute to identify as a parent the

person against whom the order for support is to be entered and enforced.”); and In re the

Marriage of Denton, 169 S.W.3d 604, 611-12 (Mo.App. S.D. 2005) (discussing Miller

and quoting the language referenced above).

5
  Following J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249 (Mo. banc 2009), “jurisdiction” in this
context should be read “authority.” See State ex rel. Country Mutual Insurance Co. v. May, 620 S.W.3d
96, 98 n.3 (Mo. banc 2021) (“Whether a circuit court has the power to act as intended within the exercise of
its personal and subject matter jurisdiction is an issue of circuit court authority.”); and In the Matter of
B.R.R., 487 S.W.3d 515, 518 & n.3 (Mo.App. S.D. 2016) (“the granting of relief not authorized by statute
is not jurisdictional in nature”).


                                                     6
        In this protective custody proceeding, section 211.031, RSMo Cum.Supp. 2021,

provides in relevant part:

        1. Except as otherwise provided in this chapter, the juvenile court . . .
        shall have exclusive original jurisdiction in proceedings:

        (1) Involving any child who may be a resident of or found within the
        county and who is alleged to be in need of care and treatment because:

        (a) The parents, or other persons legally responsible for the care and
        support of the child, neglect or refuse to provide proper support, education
        which is required by law, medical, surgical or other care necessary for his
        or her well-being . . . ;

        (b) The child is otherwise without proper care, custody or support; [and]

                 ....

        (4) For the adoption of a person . . . .

        Nothing in these express powers or other express powers referenced by

Respondent authorizes Respondent to interfere in the Children’s Division’s

administrative review of a nonfinal administrative recommendation for adoption, and

then substitute Respondent’s judgment for that of the Children’s Division and compel the

Children’s Division to reach or adhere to a particular recommendation. And, authority to

do so by implication is not necessary to permit Respondent to exercise effectively any of

its express authority. Even a final administrative recommendation as to who should

adopt Child (much less a nonfinal recommendation) would not be binding on the juvenile

court, and, in any juvenile court proceeding, the juvenile court would be entitled to give

the recommendation the weight the juvenile court felt it deserved. 6 A final

recommendation for adoption would not decide any issue that the juvenile court must

6
 Section 4.9.1.2 of the Child Welfare Manual makes clear that “only the juvenile court has the final
authority to approve the adoption of a specific child by a specific family.” Missouri Department of Social
Services Child Welfare Manual (2019), https://dssmanuals.mo.gov/child-welfare-manual/child-welfare-
manual-2019-update/.


                                                     7
decide in exercising its express or implied authority – a “recommendation” for adoption

simply does not decide an issue and would not prevent Respondent from accomplishing

the effective exercise of any of the juvenile court’s express or implied authority.

Respondent did not have the express or implied authority to interfere in the Children’s

Division’s administrative review of a nonfinal administrative recommendation for

adoption, and then substitute Respondent’s judgment for that of the Children’s Division

and compel the Children’s Division to reach or adhere to a particular recommendation. 7

         We make our preliminary writ permanent, and further direct Respondent to refrain

from taking further action in the internal administrative processes of the Children’s

Division except as authorized by law.


Nancy Steffen Rahmeyer, J. – Opinion Author

Gary W. Lynch, C.J., – Concurs

Mary W. Sheffield, P.J. – Concurs




7
  Respondent contends that he is authorized to review the Children’s Division’s nonfinal administrative
recommendation under section 536.150, RSMo 2016. Section 536.150.1 in relevant part provides:

                   When any administrative officer or body existing under the constitution or by
         statute or by municipal charter or ordinance shall have rendered a decision which is not
         subject to administrative review, determining the legal rights, duties or privileges of any
         person, . . . and there is no other provision for judicial inquiry into or review of such
         decision, such decision may be reviewed by suit for injunction, certiorari, mandamus,
         prohibition or other appropriate action . . . ; and the court shall render judgment
         accordingly, and may order the administrative officer or body to take such further action
         as it may be proper to require; but the court shall not substitute its discretion for
         discretion legally vested in such administrative officer or body . . . .

         Section 536.150 does not apply in this proceeding as we currently do not have a decision which is
not subject to administrative review or determines the legal rights, duties or privileges of any person.
         Furthermore, if a final Children’s Division recommendation for adoption were subject to review
by the juvenile court under section 536.150, the statute prohibits the reviewing court from “substitut[ing] its
discretion for discretion legally vested in such administrative officer or body.”


                                                      8